Case 8:14-cr-00008-JLS Document 79-6 Filed 08/31/20 Page 1 of 4 Page ID #:569




                      Exhibit F
           Case 8:14-cr-00008-JLS Document 79-6 Filed 08/31/20 Page 2 of 4 Page ID #:570
Inmate Name:    FERNANDEZ, JUAN ALBERTO                                                     Reg #:       66884-112
Date of Birth:       /1983              Sex: M                    Race: WHITE               Facility:    PHX
Encounter Date: 02/03/2020 13:40        Provider:                 Medrano, B. DMD           Unit:        P03

PROCEDURE:
Dental Procedures

   Dental Procedures In Process/Completed During This Encounter
       Tooth/Area                                Procedure                                                     Status
       Mandibular                                 Cast RPD - Mandibular                                    In Process
       Adjusted occlusal rims as necessary. Verified VDO/VDR, phonetics, smile and mid-line. Bite recorded in MI - patient in
       skeletal class III and is accepting of a compromised occlusion. Shade A2 chosen. Case sent to New York lab for
       fabrication of esthetic try-in. *Utilized Dental Assistant during procedure
       BM DMD 03FEB20

       Final impressions made without complication, case sent to New York lab for fabrication of occlusal rims. *Utilized Dental
       Assistant during procedure
       BM DMD 19NOV19

       Initial impressions made without complication, case sent to New York lab for fabrication of custom trays. *Utilized Dental
       Assistant during procedure
       BM DMD 02OCT19

Medication Reconciliation.
The patient's known medication list including OTC items was compiled and compared to new and changed BOP
orders.

Reconciled Medications:
Source     Action                    Type       Rx#          Medication                         Order Detail
BOP          Internal                Rx         181101-PHX   amLODIPine 10 MG TAB               Take one tablet (10 MG) by
             Reconciliation                                                                     mouth each day
BOP          Internal                Rx         182255-PHX   Acetaminophen 325 MG Tab           Take two tablets (650 MG) by
             Reconciliation                                                                     mouth every six hours AS
                                                                                                NEEDED for pain *Limit
                                                                                                Acetaminophen daily dose to no
                                                                                                more than 3,000mg or nine
                                                                                                325mg tabs* *lot 19D229 - exp
                                                                                                04/22*
BOP          Internal                Rx         181102-PHX   Aspirin 81 MG EC Tab               Take one tablet by mouth each
             Reconciliation                                                                     day
BOP          Internal                Rx         181103-PHX   Atorvastatin 20 MG TAB             Take one tablet (20 MG) by
             Reconciliation                                                                     mouth each morning
BOP          Internal                Rx         187331-PHX   cefTRIAXone 1 GM Inj               Inject 1gm Intra-Muscularly each
             Reconciliation                                                                     day for 3 days ***pill line***
BOP          Internal                Rx         187325-PHX   Calcitriol 0.25 MCG Cap            Take one capsule (0.25 MCG)
             Reconciliation                                                                     by mouth each day
BOP          Internal                Rx         187328-PHX   Doxycycline Hyclate 100 MG         Take one tablet (100 MG) by
             Reconciliation                                  Tablet                             mouth twice daily for 14 days
BOP          Internal                Rx         184307-PHX   Furosemide 40 MG Tab               Take one tablet (40 MG) by
             Reconciliation                                                                     mouth twice daily
BOP          Internal                Rx         181105-PHX   Glucose 4 GM Tab                   Take one tablet (4 GM) by
             Reconciliation                                                                     mouth each day AS NEEDED
                                                                                                for symptoms of low blood sugar
BOP          Internal                Rx         187326-PHX   hydrALAZINE 50 MG Tab              Take one tablet (50 MG) by
             Reconciliation                                                                     mouth three times daily

Generated 02/03/2020 13:42 by Medrano, B. DMD          Bureau of Prisons - PHX                                   Page 2 of 4
    Exhibit F, p. 1 of 3                                                                           BOP-Fernandez000119
           Case 8:14-cr-00008-JLS Document 79-6 Filed 08/31/20 Page 3 of 4 Page ID #:571
Inmate Name:    FERNANDEZ, JUAN ALBERTO                                                     Reg #:        66884-112
Date of Birth:       /1983              Sex: M                      Race: WHITE             Facility:     PHX
Encounter Date: 09/04/2019 09:53        Provider:                   Medrano, B. DMD         Unit:         P03

               Inmate is currently partially edentulous, with #s 22-27 only dentition remaining. Requesting approval for
               complete maxillary denture and cast metal mandibular removable partial denture. Proposed mandibular rpd
               design: major connector - lingual plate; RPCs #s 22 & 27; cingulum rests #s 22 & 27. Occlusion to be set in
               class I, no hx of previous dental prostheses.
Disposition:
    Will Be Placed on Callout
    Discharged to Housing Unit-No Restrictions

Patient Education Topics:
    Date Initiated Format                           Handout/Topic                           Provider                Outcome
    09/04/2019     Counseling                       Access to Care                          Medrano, B.             Verbalizes
                                                                                                                    Understanding
    09/04/2019       Counseling                     Diagnosis                               Medrano, B.             Verbalizes
                                                                                                                    Understanding
    09/04/2019       Counseling                     Prognosis                               Medrano, B.             Verbalizes
                                                                                                                    Understanding
    09/04/2019       Counseling                     Plan of Care                            Medrano, B.             Verbalizes
                                                                                                                    Understanding
    09/04/2019       Counseling                     Oral Hygiene Instructions               Medrano, B.             Verbalizes
                                                                                                                    Understanding

   Instructed inmate how to obtain medical, dental, and mental health care.

   Copay Required:No                            Cosign Required: No
   Telephone/Verbal Order: No
   Completed by Medrano, B. DMD on 09/04/2019 09:59




Generated 09/04/2019 09:59 by Medrano, B. DMD            Bureau of Prisons - PHX                                 Page 4 of 4
    Exhibit F, p. 2 of 3                                                                           BOP-Fernandez000317
        Case 8:14-cr-00008-JLS Document 79-6 Filed 08/31/20 Page 4 of 4 Page ID Page
                                                                                #:572I of I


   PHX/lnma teToHealt hSvcs - 1c296016- a06b-4ce f-8ac7-f1 c78cc391 eb


   From:     PHX/lnmateToHealthSvcs
  To:        -A!FERNANDEZ, -A!JUAN ALBERTO
  Subject:   1c296016-a06b-4cef-Bac7-f1 c78cc391 eb



  During the Covid-19 regulations, we will not work on denture cases. Ms. Jaeger

  > > > - AJ"FERNANDEZ, - A!JUAN ALBERTO" <66884112@inmatemessage.com> 6/16/2020 4:08 PM > »
  To: dentel
  Inmate Work Assignment: orderly

  ***ATTENTION***

  Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject
  line.
  1c296016-a06b-4cef-8ac7-f1 c78cc391 eb
  Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be
  delivered to the inmate.

  *** Inmate Message Below***




  i was in the process of reciveing my dentures I was wondering if the situation of the pandemic is going to affect
  me getting them. thank you




Exhibit F, p. 3 of 3
 about.blank                                                                                 BOP-Fernandez000155
                                                                                                         6/17/2020
